        Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT

                                               for the

                                       Southern District of New York
-----------------------------------------------------
CF2 CO., LTD.                                         )
                                                      )   ECF CASE
                                                      )
                           Plaintiff,                 )
                                                      )   Civil Action No.: 1:19-cv-07774
                  v.                                  )
                                                      )
YOCO INC., and M.A.X. SPORTS                          )
ENTERPRISE INC,                                       )
                                                      )
                                                      )
                                                      )   Document Filed Electronically
                           Defendants.                )
-----------------------------------------------------


          MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

                                              RHA KIM GROSSMAN & MCILWAIN, LLP
                                              266 W 37th St. Suite 1600
                                              New York, NY 10018
                                              (718) 321-9797
                                              Attorneys for Defendants




On the Brief:
       Andrew D. Grossman, Esq.




                                                  1
   Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 2 of 15




                              TABLE OF CONTENTS

                                                                                 Page

TABLE OF AUTHORITIES……………………………………………………….                                         3

PRELIMINARY STATEMENT……………………………………………………                                          4

PROCEDURAL BACKGROUND …………………………………………………                                          4

LEGAL STANDARD ……………………………………………………………...                                          6

ANALYSIS …………………………………………………………………………                                              9

   POINT 1: Plaintiff has not alleged domination and control of the corporate
            defendants sufficient to sustain corporate veil-piercing under
            New York law ……………………………………………………                                      9

   POINT 2: Plaintiff has not alleged any wrongs beyond the contract, and thus
            cannot maintain an action sounding in fraud under New York law.        12

CONCLUSION ………………………………………………………………………                                             15




                                          2
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 3 of 15




                                TABLE OF AUTHORITIES


CASES                                                                               Page
Alfred P. Sloan Foundation, Inc. v. Atlas, 42 Misc.2d 603 (Sup. 1964) ………….         12
Am. Fuel Corp. v. Utah Energy Dev. Co., Inc., 122 F.3d 130, 134 (2d Cir. 1997) ..   7, 9
Bartle v. Home Owners Co-op., 309 N.Y. 103 (1055) …………………………….                      12
Berger v. Roosevelt Inv. Group Inc., 28 A.D.3d 345 (1st Dept. 2006) …………….          8, 13
Carle Place Union Free School Dist. V. Bat-Jac Const., Inc., 28 A.D.3d 596, 813
(2nd Dept. 2006) ……………………………………………………………………                                         8
City of Providence v. BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017) ……     6
Gartner v. Snyder, 607 F.2d 582, 586 (2d Cir. 1979) ……………………………...                  12
In re Stage Presence Inc., 592 B.R. 292, 302-303 (Bankr, S.D.N.Y. 2018) ………         8, 10, 12
Javier v. Beck, No. 13 Civ. 2926 (WHP), 2014 WL 3058456, at *9 (S.D.N.Y.
July 3, 2014)………………………………………………………………………...                                         6, 7
Lynch v. City of New York, 952 F.3d 67, 75 (2d Cir. 2020) ………………………..               6, 10
Major League Baseball Properties, Inc. v. Opening Day Productions, Inc. 385
F.Supp.2d 256 (S.D.N.Y. 2003) …………………………………………………...                                8
Solutia Inc. v. FMC Corp., 385 F.Supp.2d 324 (S.D.N.Y. 2005) …………………                8
TNS Holdings, Inc. v. MKI Sec. Corp., 92 N.Y.2d 335, 339 (N.Y. 1998) …………           7
VFS Financing, Inc. v. Falcon Fifty LLC, 17 F.Supp.3d 372, 381 (S.D.N.Y 2014)..     6
Wm. Passalacqua Builders, Inc. v. Resnick Developers South, Inc., 933 F.2d 131,
139 (2d Cir. 1991) ………………………………………………………………….                                       8


STATUTES                                                                            Page
Fed. R. Civ. Pro. 12(b)(6) ………………………………………………………….                                  5, 6




                                               3
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 4 of 15




                                PRELIMINARY STATEMENT

       This case arises from a commercial dispute between Plaintiff and Defendants Yoco Inc.

and M.A.X. Sports Enterprise Inc. The originally-filed complaint contained causes of action all

related to the commercial transactions, seeking as damages the allegedly unpaid invoices.

       The Second Amended Complaint seeks to add the president of the corporate defendants,

Mr. Park, in his individual capacity, on a theory of corporate veil-piercing, and to add a cause of

action sounding in fraud. The first of these theories is supported entirely by an allegation that an

employee of defendants made a reference to Mr. Park’s gambling; there is no allegation that Mr.

Park used corporate funds for gambling, or in any way exercised the domination required under

New York law for alter ego liability.

       The latter theory posits that by offering a business partnership to the president of the

plaintiff, defendants induced them to continue their business relationship; alternatively, the

plaintiff claims that defendants’ issuance of a notice of claim less than three months prior to the

commencement of this action is sufficient to convert the liability to fraud, even though the

underlying transactions were all complete at the time of that alleged misrepresentation.

       As the plaintiff has not met its pleading burden under New York law for either corporate

veil-piercing, or for fraud, defendants now move to dismiss those portions of the Second

Amended Complaint.

                               PROCEDURAL BACKGROUND

       The instant case was commenced by the filing of a complaint by the Plaintiff on August

20, 2019. On October 1, 2019, Plaintiff filed its First Amended Complaint, and an answer was

filed by the Defendants on November 21, 2019.




                                                 4
        Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 5 of 15




       On August 28, 2019, the Court approved the parties’ proposed scheduling order. That

order prohibited adding additional parties after April 24, 2020. On May 13, 2020, the Court

entered an order which, inter alia, stated that “[a]mended pleadings may not be filed and

additional parties may not be joined except with leave of the Court. Any motion to amend or to

join additional parties shall be filed within 40 days from the date of this Order.” (ECF Docket

19, 3). Forty days from that date was June 22, 2020.

       On July 23, 2020, the Court approved a request by the Plaintiff to, inter alia, extend all

deadlines in the May 13, 2020 scheduling order by two months. For the time to add additional

parties, that means the deadline was extended to August 22, 2020.

       On August 24, 2020, two days after the deadline passed, Plaintiff brought a motion for

leave to amend the complaint to (1) add Hun C. Park as an additional defendant on a theory of

corporate veil-piercing, and (2) add a cause of action sounding in fraud. On September 8, 2020,

Defendants filed opposition to the motion (ECF Docket 26) based on futility, as the amended

complaint would be subject to a motion to dismiss under FRCP 12(b)(6). Plaintiff replied on

September 15, 2020 (ECF Docket 29).

       After the motion was submitted, but prior to the Court rendering a decision, the parties

met and conferred to discuss the looming discovery deadlines. Since the amended complaint

would, if allowed, drastically expand the scope of the relevant facts, the parties agreed to jointly

request a new scheduling order, tying the remaining dates to a decision on the then-pending

motion. That request was filed on October 6, 2020 (ECF Docket 31).

       The following day, October 7, 2020, the Court granted the joint request. However, the

order granting the request made no reference to the pending motion, instead ordering Plaintiff to

file its amended complaint- for which it had not yet received leave- by October 13, 2020.



                                                  5
        Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 6 of 15




Defendants filed a letter requesting clarification, as there had been no decision rendered on the

fully-briefed and disputed motion for leave to amend (ECF Docket 33). The Court did not

directly respond to the letter request, but instead terminated the pending motion, stating that it

was granted in the October 7, 2020 order. That order contained no reference to the motion (ECF

Docket 35).

       Consistent with the Court’s order, Plaintiff filed its Amended Complaint on October 13,

2020 (ECF Docket 36). On October 26, 2020, Defendants filed a pre-motion letter pursuant to

4(A)(i) of the Court’s Individual Rules (ECF Docket 45). On October 28, 2020, the Court issued

an order directing the Defendants to file their motion by November 13, 2020. This motion

follows.

                                      LEGAL STANDARD

       Under Fed. R. Civ. Pro. 12(b)(6), a complaint may be dismissed in whole or in part for

failure to state a claim upon which relief can be granted. In analyzing a motion brought under

Rule 12(b)(6), the Court “accept[s] as true all factual allegations in the complaint and draw[s] all

reasonable inferences in favor of plaintiff.” City of Providence v. BATS Glob. Mkts., Inc., 878

F.3d 36, 48 (2d Cir. 2017). In conducting such an inquiry, “allegations that are conclusory are

not entitled to be assumed true.” Lynch v. City of New York, 952 F.3d 67, 75 (2d Cir. 2020).

       Corporate veil-piercing of New York corporations is analyzed under New York law. See

VFS Financing, Inc. v. Falcon Fifty LLC, 17 F.Supp.3d 372, 381 (S.D.N.Y. 2014) (“New York’s

choice of law rules provide the law of the state of incorporation determines when the corporate

form will be disregarded and liability will be imposed on shareholders.”) (internal quotations

omitted). “New York law permits a plaintiff to pierce the corporate veil and sue a non-signatory

for breach of contract when the non-party is an alter ego of one or more signatories.” Javier v.



                                                  6
         Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 7 of 15




Beck, No. 13 Civ. 2926 (WHP), 2014 WL 3058456, at *9 (S.D.N.Y. July 3, 2014) (internal

quotations omitted).

         However, the New York Court of Appeals has made it clear that “[t]hose seeking to

pierce a corporate veil…bear a heavy burden.” TNS Holdings, Inc. v. MKI Sec. Corp., 92

N.Y.2d 335, 339 (N.Y. 1998). “New York law requires the party seeking to pierce the corporate

veil to make a two-part showing: (i) that the owner exercised complete dominion over the

corporation with respect to the transaction at issue; and (ii) that such domination was used to

commit a fraud or wrong that injured the party seeking to pierce the veil.” Am. Fuel Corp. v.

Utah Energy Dev. Co., Inc., 122 F.3d 130, 134 (2d Cir. 1997).

         The Second Circuit has articulated a series of factors that a court may consider in

determining whether the alleged alter ego exercised complete domination over the corporation at

issue:

         (1) The absence of formalities that are part of the corporate existence (for example, the

         issuance of stock, election of directors, and keeping of corporate records); (2) inadequate

         capitalization; (3) whether funds are put in and taken out of the corporation for personal

         rather than corporate purposes; (4) overlaps in ownership, officers, directors and

         personnel; (5) common office space, address and telephone numbers; (6) the amount of

         business discretion displayed by the allegedly dominated corporation; (7) whether the

         related corporation dealt with its owner or other related corporations at arm’s length; (8)

         whether the corporation was treated as an independent profit center; (9) the payment or

         guarantee of debts by the dominated corporation in favor of its owner or other related

         corporations; and (10) whether the corporation in question had property that was used by

         the owner just as though it belonged to the owner.



                                                  7
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 8 of 15




       In re Stage Presence, Inc., 592 B.R. 292, 302-303 (Bankr. S.D.N.Y. 2018) [citing Wm.

Passalacqua Builders, Inc. v. Resnick Developers South, Inc., 933 F.2d 131, 139 (2d Cir. 1991)].

“While complete domination of the corporation is the key to piercing the corporate veil, such

domination, standing alone, is not enough; some showing of a wrongful or unjust act toward the

party seeking piercing is required.” Am. Fuel Corp., 122 F.3d at 134.

       In order to successfully plead fraud under New York law, Plaintiff must allege (1)

misrepresentation or material omission of a fact which was false and known to be false by the

defendant; (2) made for the purpose of inducing reliance; (3) justifiable reliance on the

misrepresentation or material omission by the other party; and (4) injury. Major League

Baseball Properties, Inc. v. Opening Day Productions, Inc., 385 F.Supp.2d 256 (S.D.N.Y. 2003).

       A cause of action to recover damages for fraud does not lie where the only fraud charged

is related to a breach of contract. Carle Place Union Free School Dist. v. Bat-Jac Const., Inc., 28

A.D.3d 596, 813 (2nd Dept. 2006). Generally, a separate cause of action in New York seeking

damages in fraud cannot stand when the only fraud relates to a breach of contract, unless plaintiff

(1) demonstrates a legal duty separate from the duty to perform under the contract, (2)

demonstrates a fraudulent misrepresentation collateral or extraneous to the contract, or (3) seeks

separate damages that are caused by the misrepresentation and are unrecoverable as contract

damages. Solutia Inc. v. FMC Corp., 385 F.Supp.2d 324 (S.D.N.Y. 2005). A cause of action for

fraud does not arise where the only fraud alleged merely relates to an alleged intent to breach its

contractual obligations. Berger v. Roosevelt Inv. Group Inc., 28 A.D.3d 345 (1st Dept. 2006).




                                                 8
        Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 9 of 15




                                           ANALYSIS

I.     Plaintiff has not alleged domination and control of the corporate defendants sufficient to
       sustain corporate veil-piercing under New York law.

       Piercing the corporate veil requires a two-part showing by the Plaintiff: that the subject

exercised complete domination of the corporate entities at issue, and that domination was used to

perpetrate a fraud or wrong against the Plaintiff. Am. Fuel Corp. v. Utah Energy Dev. Co., Inc.,

122 F.3d 130, 134 (2d Cir. 1997).

       At the outset, it should be noted that the Plaintiff’s original complaint alleges, and

Defendants do not seriously dispute, that the two corporate entities, Yoco Inc. and M.A.X. Sports

Enterprises, Inc., are alter egos of each other; indeed, they were used interchangeably in the

business relationship between Plaintiff and Defendants. Despite this, many of the new

allegations in the Second Amended Complaint appear aimed at establishing corporate veil

piercing between these entities, rather than alleging corporate veil piercing between Hun Park

and those entities.

       For example, the bulk of their veil-piercing allegations, contained within paragraph 12 of

the Second Amended Complaint, read as follows:

       Park exercised complete domination and control of Defendants. YOCO and M.A.X.

       share offices together and issue purchase orders interchangeably. Sometimes YOCO

       orders garments goods and some other times M.A.X. ordered garment goods Employees

       of YOCO and M.A.X. know Park to be the President of each corporation and these two

       corporate entities are one and the same and the alter ego of the others. There were about

       5-8 employees working for both YOCO and M.A.X. Most importantly, Park had sole and

       absolute discretion on the issuance of all purchase orders and checks in connection with

       the operations of YOCO and M.A.X. (sic throughout).

                                                 9
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 10 of 15




       The first sentence of that paragraph is the type of conclusory allegation that should be

disregarded and given no weight. Lynch v. City of New York, 952 F.3d 67, 75 (2d Cir. 2020).

The remaining allegations, if true, would support corporate veil-piercing between the two

corporate entities, but not against its president; the sole and absolute authority on the issuance of

purchase orders and checks is not “domination” of a corporation; indeed, it is a power common

to most presidents of small companies.

       Turning to the factors outlined in In re Stage Presence, Inc., 592 B.R. 292 at 302-303, it

becomes plain that the plaintiff has not met its pleading burden.

       (1) The absence of formalities that are part of the corporate existence: the plaintiff made

           no allegations that corporate formalities are not observed by the corporate defendants.

       (2) Inadequate capitalization: plaintiff alleges that it was told by an employee of the

           corporate defendants that the corporate defendants “did not have money to pay

           [plaintiff] because of Park’s gambling habit.

       (3) Whether funds are put in and taken out of the corporation for personal rather than

           corporate purposes: no allegations are made regarding the use of corporate funds.

       (4) Overlaps in ownership, officers, directors, and personnel: this factor is only discussed

           vis-à-vis the relationship between the corporate defendants, and is not a consideration

           here.

       (5) Common office space, address and telephone number: there is no allegation that Mr.

           Park shares office space, and address, or telephone number with the corporate

           defendants.




                                                 10
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 11 of 15




       (6) The amount of business discretion displayed by the allegedly dominated corporation:

           there are no allegations addressing this factor in the Second Amended Complaint;

       (7) Whether the related corporation dealt with its owner or other related corporations at

           arm’s length: as the instant veil-piercing is between the individual and the

           corporations, this is not a factor relevant to the instant analysis.

       (8) Whether the corporation was treated as an independent profit center: no allegations

           are made regarding this factor.

       (9) The payment or guarantee of debts by the dominated corporation in favor of its owner

           or other related corporations: no allegations are made regarding this factor.

       (10) Whether the corporation in question had property that was used by the owner just as

             though it belonged to the owner: aside from the implicit allegation that Mr. Park’s

             gambling led to the company’s financial difficulties, this factor is not addressed in

             the Second Amended Complaint.

       Though none of the factors are addressed directly by the plaintiff, reading the allegations

in the complaint in the light most favorable to the non-movants supports an implicit allegation

that Mr. Park’s gambling habit affected the corporations’ ability to pay back its creditors.

However, the pled allegations do not include any assertion that the corporate defendants were

undercapitalized, or that any alleged gambling money came from the corporations. Plaintiff

attempts to insinuate, rather than allege, a plausible narrative supporting individual liability.

       “New York courts disregard corporate form reluctantly, they do so only when the form

has been used to achieve fraud, or when the corporation has been so dominated by an individual

or another corporation (usually a parent corporation), and its separate identity so disregarded,




                                                  11
         Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 12 of 15




that it primarily transacted the dominator’s business rather than its own and can be called the

other’s alter ego.” Gartner v. Snyder, 607 F.2d 582, 586 (2d Cir. 1979).

         Plaintiff’s insinuations cannot reasonably be read as alleging alter ego domination under

New York law. At best, it contains insinuation of the misuse of funds, but fails to allege that any

corporate funds were actually taken by Mr. Park, or that the corporate defendants engaged in Mr.

Park’s business rather than their own.

         Among the several states, New York requires perhaps the most difficult burden on a

plaintiff seeking to pierce the corporate veil. See Bartle v. Home Owners Co-op., 309 N.Y. 103

(1055); Alfred P. Sloan Foundation, Inc. v. Atlas, 42 Misc.2d 603 (Sup. 1964). Plaintiff here has

not directly alleged any of the In re Stage Presence factors cited above, and its insinuated

allegations do not rise to level of alleging veil piercing sufficient under New York law.



   II.      Plaintiff has not alleged any wrongs beyond the contract, and thus cannot maintain an
            action sounding in fraud under New York law.

         The dispute at issue in this case arises from a series of business contracts between the

plaintiff and the corporate defendants. Construing the proposed amended complaint in the light

most favorable to the plaintiff, two possible theories of fraud emerge:

         1. Defendants discussed a business opportunity with plaintiff in an attempt to gain the

            plaintiff’s trust with regards to outstanding invoices, and then made further purchase

            orders with no intention of paying for them (par. 18-19); and

         2. In 2019, after the liability had arisen, defendants filed a false “claim note” to obscure

            and delay their contractual liability (par. 37-39).




                                                  12
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 13 of 15




        Notably, in each of these theories, the damages relied upon are identical to the damages

sought in the breach of contract cause of action. No allegations of a separate legal duty appear in

the Second Amended Complaint.

        The first theory fails for multiple reasons. It is well-settled in New York that fraud is not

viable on the allegation that a party to a contract entered that contract without an intention to

perform. See Berger v. Roosevelt Inv. Group, Inc., 28 A.D.3d 345 (1st Dept. 2006). Moreover,

there is no allegation that any misrepresentation took place, only that Park approached the

plaintiff’s president with a business partnership offer that the plaintiff politely declined.

        Plaintiff’s theory also requires a finding of reasonable reliance. Assuming the allegations

are true, plaintiff was offered a partnership, declined it, and based on the offer itself, the plaintiff

continued conducting business with the corporate defendants for three years. During that three

years, the business debt continued growing, but plaintiff disregarded the growing debt, based on

the previous offer of a partnership.

        Such reliance cannot be found to be reasonable. Consequently, this first theory of fraud

lacks its two key elements: a misrepresentation, and reasonable reliance. What then of damages?

        The only damages alleged with regards to the proffered fraud theory are identical to the

damages sought for breach of contract. Plaintiff alleges that defendants made new orders

without an intention to pay for them (Exhibit A, par. 74), which is precisely the theory of fraud

proscribed by New York courts in Berger and related cases. Allegations that a party did not

intend to perform its contractual obligations at the time they were made is categorically

insufficient to support a fraud cause of action in New York.

        The second theory- that the corporate defendants filed a false notice of claim- is disposed

of more simply. At the time the alleged misrepresentations were made, the debt had already



                                                   13
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 14 of 15




been incurred. Plaintiffs do not claim- nor can they- that they relied in any way on that alleged

misrepresentation, only that it was offered to “muddy up the water and to drag this matter on,”

(sic) (par. 39), or to “attempt to justify their nonpayment.” (par. 83).

        If the plaintiff’s factual allegations are presumed true, the defendants’ attempts were not

successful; we are, after all, litigating the transactions at issue. If, as plaintiff claims, defendants

raised a false defense to the liability, what then were the damages?

        The alleged misrepresentation occurred in May 2019 (Ex. A, par 37). The alleged

liability had already fully arisen by that time; the instant case was filed less than three months

later. No new liability is alleged to have arisen in the interim. There is no allegation that

plaintiff relied on this alleged misrepresentation- plainly, they did not- and no explanation of

how they were additionally harmed as a result of any such reliance. To the extent it could be

inferred that they waited less than three months to pursue their claims in this Court because of

the alleged misrepresentation, such additional harms are compensated through prejudgment

interest, which is being sought in the Second Amended Complaint.

        In any case, plaintiff’s attempt to plead fraud liability would require a massive expansion

of such liability for all business litigants; the plaintiff is asking this Court to find that raising a

false defense to an existing contractual liability converts that liability to one based on fraud. To

be clear, there will be a factual dispute regarding the notice of claim- defendants maintain that a

majority of the claims made in this action are unfounded and were based on defective goods- but

the Court need not review the competing factual allegations to find that, as a matter of law,

raising a defense to liability does not convert such liability into fraud.




                                                    14
       Case 1:19-cv-07774-MKV Document 49-1 Filed 11/13/20 Page 15 of 15




                                        CONCLUSION

       For the foregoing reasons, the plaintiff’s Second Amended Complaint should be

dismissed as to Hun C. Park, and the ninth cause of action for fraud should be dismissed.




                                               15
